PETERS, J.
This case depends upon the construction *517of the bill of lading upon which this suit is founded. This contract is in these words, viz:
“Jewett, Hall & Co.,

“Produce and Commission Merchants,

“No. 22 South Main street, (Merchants’ Exchange Block,)
“St. Louis, Missouri.
“Shipped, in good order and condition, by Jewett, Hall
& Co.,- — —--(on account and risk of whom it may
concern,) on board the good steamboat called the Yirginia
and Mobile Trade Company, whereof---is master,
for the present voyage, now lying at the port of St. Louis, Mo., and bound for Montgomery, Ala., the following packages or articles marked and numbered as below, which are to be delivered, without delay, in like good order and condition, at the aforesaid port, (the damages of the river, fire, and unavoidable accident, only excepted) unto Rufus L. Logan or his or their assigns, he or they paying freight for said goods, at the rate of 30 cents per 100 lbs. to New Orleans, $1.98 per bbl. flour through, and $6.35 per cask, $3.15 per tierce bacon, and 93 cents per box crackers, thence to Montgomery.
“In witness whereof the owner, master or clerk of said steamboat subscribes to four bills of lading, all of this tenor and date, one of which being accomplished, the others stand void.
“Dated at St. Louis, Mo., the 2d day of October, 1866.
R. T. L.
Wetumpka,
Ala.
Logan,
Wetumpka,
Ala.
■ Articles. Weight.
1 cask sides, 1052
1 tierce hams, ' 476
8 boxes crackers, 309
100 bbls. flour (various brands.) Privilege of re-shipping, at New Orleans and Mobile. Jewett, Hall & Co., Agt’s, M. T. Co.
“It is understood and agreed that the above goods are to be sent through at above rates, if any boats are going through to Wetumpka.
Jewett, Hall & Co., Ag’ts Mobile Trade Co. *518■This bill of lading is in the usual form, except the stipulation at the foot. — Abbott on Shipment, 216, 217. It was offered to the jury in evidence without objection. And the question which arises upon the instrument thus set forth is, did it bind the trade company to deliver the goods mentioned therein, at Wetumpka, under any circumstances, or only at Montgomery ? A bill of lading is a contract, which binds the parties to it according to the meaning of the language in which it is expressed. And the words of the instrument are to be taken most strongly against the party employing them. Verba chartarum fortius accipiuntur centra proferentem. — Broom’s Max.; 2 Pars, on Cont. p. 506, 5th ed. It does not alter the force or construction of a contract that the several stipulations it may contain are separately signed by the party making it. This is but the effect of the general signature at the foot of the instrument, when it is signed as a whole. Here the understanding and agreement that the goods were to be “ sent through to Wetumpka,” was to be controlled by the condition, “ if the boats are going through to Wetumpka.” The most reasonable construction of this language is that the trade company bound itself to deliver the goods at Wetumpka, if after reaching Montgomery there were boats going thence to Wetumpka. Otherwise, the stipulation fixing the “rates” of the freight would be absurd. “The above rates ” means the rates already fixed. This would not have been done unless the trade company intended to assume the responsibility, and to fix a compensation for it. The language will reasonably bear the construction above given ; it is the most favorable to the plaintiff below, and he is entitled to it. It may also be said with equal reason, as the defendant below was entitled to re-ship the goods at Mobile, that it was bound to re-ship from that port “ through to Wetumpka.” The language of the bill of lading does not confine the shipment “ through to Wetumpka ” to the boats of the trade company, but it is extended to “ any boats going through to Wetumpka.” The bill of exceptions shows that there was some proof tending to establish the fact that the goods mentioned in the bill of *519lading might have heen sent through from Mobile to Wetumpka, and also that they were sent by the trade company from Montgomery through to Wetumpka. In the one case as well as the other, if the goods were sent by the trade company, and injured on the way, except for the causes set out in the bill of lading, the defendant in the court below became liable to plaintiff for the injury thus sustained.
The charge of the court below is hostile to this construction of the contract or affreightment contained in the bill of lading. In this the learned judge erred.
The court also erred in refusing to give the first charge asked by the plaintiff in the court below. There was some testimony tending to prove the facts on which it was based. That this testimony was very weak, or was contradicted by other evidence before the jury, did not justify the court in refusing a proper charge based upon it. No charge is abstract when there is the slightest testimony to support it. The court cannot judge of this. It must be left to the jury, upon a proper charge of the law from the court. — Partridge v. Forsyth, 29 Ala. 200 ; 28 Ala. 236. The charge here asserted a correct legal proposition, and should have been given. It was, therefore, error to refuse it.
It is probable that the question raised upon the second charge asked by the plaintiff below, and refused by the court, may not again arise upon a new trial. Its discussion is, therefore, omitted.
Eor the errors above pointed out, the judgment of the court below is reversed, and the cause is remanded for a new trial.